Case 6:20-cv-01266-RRS-PJH Document 14 Filed 04/06/21 Page 1 of 1 PageID #: 155




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DmSION

 YOSIEL FIGUEROA SANTANA CASE NO. 6:20-CV-01266 SEC P

 VERSUS JUDGE ROBERT R. SUMMERHAYS

 WILLIAM BARR, ET AL MAGISTRATE JUDGE HANNA


                                   JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein, determining that the findings are correct under the

 applicable law, and noting the absence of objections to the Report and

 Recommendation in the record;

       IT IS ORDERED, AD JUDGED AND DECREED that this petition for writ

 of habeas corpus be DENIED AND DISMISSED WITHOUT PREJUDICE.

       THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this


 l^__ day of April, 2021.




                                                   ROBERT R.SU?
                                          UNITED STATES DISTRICT
